Case 2:17-cv-07639-SJO-KS Document 617-13 Filed 12/18/19 Page 1 of 4 Page ID
                                 #:27210




                      EXHIBIT M
Patient deaths halt study of new approach to treating cancer             Page 1 of 3
   Case 2:17-cv-07639-SJO-KS Document 617-13 Filed 12/18/19 Page 2 of 4 Page ID
                                                 #:27211




Two patient deaths halt trial of Juno’s new approach to treating
cancer
By Damian Garde @damiangarde and Meghana Keshavan @megkesh

November 23, 2016




Juno Therapeutics/AP



In a major blow to a new approach to treating cancer, two patients taking an experimental therapy from
Juno Therapeutics have died following severe brain swelling, the company said Wednesday. It’s the
second time Juno’s experimental therapy1 has been tied to fatal side effects.

The company has halted the clinical trial, but the latest setback could derail the program entirely.

Over the summer, the Food and Drug Administration stopped the same study2 after three patients died of
cerebral edema, in which fluids flood the brain. At that time, Juno maintained that the problem was not
with its product — an infusion of genetically engineered cells — but rather with a cocktail of
chemotherapies used to treat patients before they got the experimental therapy. The company removed
one of those chemo drugs, called fludarabine, from the cocktail, and the FDA quickly gave Juno the
green light to resume the study.

But that does not appear to have solved the problem. One of the patients who died was younger than 30.
The company said the other patient was older, but did not give specifics.




https://www.statnews.com/2016/11/23/juno-cancer-immunotherapy-deaths-2/                           11/22/2017
Patient deaths halt study of new approach to treating cancer             Page 2 of 3
   Case 2:17-cv-07639-SJO-KS Document 617-13 Filed 12/18/19 Page 3 of 4 Page ID
                                                 #:27212

With the two new deaths, Juno faces tough questions about the safety of its therapy, called JCAR015.
And the FDA will likely come under fire for allowing the company3 to get back to work just days after
the first clinical hold.

Related Story: 4
Separating hope from hype in the latest cancer treatment ‘revolution’ 4


Brad Loncar, founder of a cancer immunotherapy fund, said Juno was “going way too fast on this.”

“It’s just terrible,” Loncar said. “They’ve killed a couple of people, and it seems like, in part, it’s because
of the rush to judgment.”

Juno is working on cutting-edge cancer immunotherapy, developing treatments made by harvesting a
patient’s own immune cells and rewiring them to home in on tumors in the body. Such therapies, called
CAR-Ts, have led to some promising early results in certain cancers, but scientists caution that they are
only just beginning to understand the field.

It appears that the rapid proliferation of CAR-T cells, once they’ve been injected back into the body,
seems to be directly correlated with patients developing cerebral edema, said Dr. Mark Frohlich, Juno’s
executive vice president of portfolio strategy. Understanding how this unfolds is now the “big focus” of
the company in understanding what went awry with the JCAR015 trial.

“It is our view that the removal of fludarabine has reduced the incidence of severe neurotoxicity,” Juno
CEO Hans Bishop said on a call Wednesday morning detailing the halt of the clinical trial. “It just hasn’t
gotten us as far as we hoped that it would.”

Juno’s stock plunged 44 percent before trading on it was halted. Further frustrating Juno’s investors,
Bishop sold nearly $6 million worth of the company’s stock between its two clinical holds. Each trade
was pre-planned and executed legally, federal filings show, but such transactions have long irked outside
investors, many of whom took to Twitter to criticize the company Wednesday.

CAR-T therapy may be on the bleeding edge of cancer immunotherapy, but it’s known for its laundry list
of highly toxic symptoms. Beyond cerebral edema, patients can also develop a condition called “cytokine
release syndrome,” in which the T cells excrete huge quantities of chemicals that lead to severe fevers,
nausea, difficulty breathing, low blood pressure, and organ swelling. The worse the cancer, the worse the
cytokine storm.

The halted study is testing JCAR015 on adults with acute lymphoblastic leukemia, a rare and deadly form
of blood cancer.

Juno is also developing CAR-T therapies for lymphoma and other blood cancers. Adults with acute
lymphoblastic leukemia, or ALL, “appear to be the most challenging to balance toxicity and efficacy,”
Frolich said.

The alternative for patients with ALL is salvage chemotherapy, which is “infrequently efficacious,” with
11 to 23 percent of patients dying from treatment-related symptoms, said Juno’s chief financial




https://www.statnews.com/2016/11/23/juno-cancer-immunotherapy-deaths-2/                             11/22/2017
Patient deaths halt study of new approach to treating cancer             Page 3 of 3
   Case 2:17-cv-07639-SJO-KS Document 617-13 Filed 12/18/19 Page 4 of 4 Page ID
                                                 #:27213

officer, Steve Harr. Ending or delaying the JCAR015 trial means that the patients enrolled will likely
have no other options for treatment.

“We all are grasping with how we control this better,” Harr added. “But we need to expect that if we have
efficacy in this setting, there will be some toxicity.”

Bishop emphasized in the early-morning conference call that the patients were already quite ill before
joining the trial. “These patients have virtually no other options, and have a highly lethal disease,” he
said. He said the company’s other clinical trials have not been affected and said Juno is still on track to
launch its first drug as early as 2018.

Loncar contended that Juno management still doesn’t have a grasp on why patients have been dying in
the JCAR015 trial.

“Regardless of everything they said on that phone call, they have no idea whatsoever,” Loncar said.

About the Authors




Damian Garde6
National Biotech Reporter
Damian covers biotech and writes The Readout newsletter.
damian.garde@statnews.com7
@damiangarde8




Meghana Keshavan9
Biotech Correspondent
Meghana covers biotech and writes The Readout newsletter.
Meghana.Keshavan@statnews.com10
@megkesh11

Tags

Links
  1.   https://www.statnews.com/2016/07/08/immune-therapies-juno-cancer/
  2.   https://www.statnews.com/2016/07/07/juno-cancer-immunotherapy-deaths/
  3.   https://www.statnews.com/2016/07/12/fda-juno-resume-cancer-trial/
  4.   https://www.statnews.com/2016/09/27/cancer-immunotherapy-hope-hype/
  5.   https://www.statnews.com/signup/
  6.   https://www.statnews.com/staff/damian-garde/
  7.   https://www.statnews.com/2016/11/23/juno-cancer-immunotherapy-deaths-2/mailto:damian.garde@statnews.com
  8.   https://twitter.com/damiangarde
  9.   https://www.statnews.com/staff/meghana-keshavan/
 10.   https://www.statnews.com/2016/11/23/juno-cancer-immunotherapy-deaths-2/mailto:Meghana.Keshavan@statnews.com
 11.   https://twitter.com/megkesh
 12.   https://www.statnews.com/tag/biotechnology/
 13.   https://www.statnews.com/tag/cancer/

© 2017 STAT




https://www.statnews.com/2016/11/23/juno-cancer-immunotherapy-deaths-2/                                       11/22/2017
